DETAILED ACTION

Status of the Application
	In response filed on April 13, 2022, the Applicant amended claims 1, 4-5, 11, and 14-15. Claims 8 and 18 were cancelled. Claims 1-7, 9-17, 19, and 20 are pending and currently under consideration for patentability.


Response to Amendments
	Applicant’s amendments and arguments with respect to the priority date are persuasive only in part. Independent claims 1 and 11 have been amended such that they are now fully supported by additional priority documents. However, these claims still recite subject matter (specifically “receiving first search results generated by a search engine in response to a first search query submitted by the first user through a first user device…selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer” and “Attorney Docket No.: BAKO1 004 C4 (F6096-00435)receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization”) not supported by Provisional Application 61/437.097. The first mention of these features was in Application 13/167,526, which was filed on June 23, 2011.  Claims 1-20 are therefore entitled to a priority date of June 23, 2011. 


	With respect to the rejection of claims 1-20 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections have been overcome and these rejections have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-7, 9-17, 19, and 20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-7, 9-17, 19, and 20  under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant's claims are not directed to any abstract idea in accordance with the subject- matter groupings of abstract ideas enumerated in the 2019 Guidance….The claimed subject-matter does not represent one of the "mathematical concepts," "certain methods of organizing human activity," or "mental processes" enumerated within the 2019 Guidance….In contrast to "organizing human activity," the claimed solution provides an automatic method of automatically linking a consumer with a set of benefits, and selecting a subset of benefits based on consumer’s location.”

Examiner respectfully disagrees with Applicant’s first argument.
	Identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), providing them with an ordered/ranked list of these benefits amounts to (at least), receiving input indicating a desire to become affiliated with an organization, and transmitting a message to the organization requesting that the consumer be affiliated with them amounts to advertising, marketing or sales activities or behaviors. The identified limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. Applicant has not shown that this does not amount to an advertising/marketing, or sales activity/behavior. Emphasizing that these activities are performed “automatically” or that the method is “automatic” does nothing to change this conclusion. At most, the method is “automatic” inasmuch as it is being claimed as being executed by a general purpose computer. This is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.

Applicant specifically argues that 
2)	“Applicant respectfully submits that the elements recited by the pending independent claims place meaningful limits on any alleged abstract idea or judicial exception and are integrated into a practical application through at least the following aspects. First, independent claims 1 and 11 are directed to linking a consumer with benefits based on search results and affiliating the consumer with a non-affiliated enabling organization, by different hardware working in concert, including meaningful limitations like…That is, the claims provide multiple hardware at different locations (processor of the system, search engine, consumer device, the second enabling organization) working in concert to link a consumer with benefits based on search results and affiliate the consumer with a non-affiliated enabling organization. The meaningful limitations placed upon the application of the claimed invention show that the claims are not directed to performing mathematical operations on a computer alone, similar to SiRF Tech. SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). Like SiRF Tech, the combination of elements impose meaningful limits in that the operations are applied to improve an existing technology (benefit matching).”

Examiner respectfully disagrees with Applicant’s second argument. 
	Applicant’s argument is incommensurate with what is actually claimed. The claims do not provide “multiple hardware at different locations”. Claim 1 at most suggests the method is “computer-implemented”, and claim 11 at most requires that the claimed system comprises “one or more processors”. This does not amount to “multiple hardware at different locations”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
The claimed invention merely requires “receiving first search results generated by a search engine”. The search engine is not positively recited (i.e., is not part of the claimed system), and this step amounts merely to receiving data. Examiner further notes that a “search engine” is not hardware, it is merely software/instructions used to retrieve data, something humans are capable of doing as well. The consumer device also is not part of the claimed system, and does not perform any of the method steps. Even if it were, a requirement to display a result (e.g., the list of benefits along with other information) on a consumer device amounts to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein computing devices (e.g., consumer device) replace human beings, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and/or iii) mere post solution activity appended to the abstract idea (i.e., displaying the result on a computer). There is no inventive arrangement of multiple hardware elements at different locations. Even if positively recited as part of the claimed system, there would merely be two general purpose computers executing an abstract idea over the internet. This is markedly different than the GPS receiver and GPS satellites in SiRF Tech. Therefore, even if these elements were part of the claimed invention, they would not impose any meaningful limits on practicing the abstract idea, and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(g)). Finally, the second enabling organization is not part of the claimed system and is not hardware.

Applicant specifically argues that 
3)	“in addition, independent claims 1 and 11 are directed to automatically linking a consumer with benefits and selecting a subset of benefits based on search results and a location of the consumer, including meaningful limitations like…That is, the claims provide methods of automatically linking said consumer with benefits (offered by affiliated and non-affiliated organizations), selecting a subset of benefits based on search results and based on the consumer's location, and delivering to said consumer the selected benefits. These additional elements apply the alleged abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The delivered benefits are meaningful because they provide a consumer an instant feedback whenever the consumer provides consumer information and affiliated enabling organization information. The delivered benefits are selected based on both search results and consumer's location for the consumer to adaptively and dynamically obtain benefit information from both affiliated and non-affiliated enabling organizations.”

Examiner respectfully disagrees with Applicant’s third argument. 
	None of the limitations cited by Applicant here are “additional limitations”. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). “Linking” a consumer with benefits and receiving data and “analyzing” the data and selecting benefits based on the analyzed data are all part of the abstract idea. As such, these limitations cannot serve to “apply the abstract idea in a meaningful way”. Furthermore, the claims mention nothing of “instant feedback” or anything being “adaptive” or “dynamic”. All that is required is that the relevant benefits be determined based at least in part on a location of the consumer. This has been done long before computers  (e.g., using zip codes). The same is true for “search results”, which broadly encompasses any information retrieval responsive to a search/query/question. 

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 11 under 35 U.S.C. 103 have been considered, but are not persuasive. 
Applicant argues that “the cited references do not teach or suggest: "automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer information" and "selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer" as recited in the amended claim 1…Meyer at best discloses a non-member can view all the incentives available on the system or all the incentives sponsored by a particular promotion sponsor. But Meyer does not teach or suggest that selecting a subset of incentives from the incentives sponsored by the particular promotion sponsor for a non-member of the promotion sponsor, based on search results and a location of the non-member; and delivering the selected incentives to the non- member. There is no motivation and it is not obvious to one skilled in the art to modify the system in Baker and Meyer to select incentives for a non-member based on search results and a location of the non-member. As such, Baker and Meyer, either alone or in combination, do not teach or suggest "automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer information" and "selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer" as recited in the amended claim 1.” 
Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to Applicant’s assertion, Meyer teaches more than the ability to view all incentives available on the system or all the incentives sponsored by a particular sponsor. Meyer teaches filtering the incentives based on criteria, including search criteria (40:12-22 and Fig 35 tag 3503 show filtering based on category and vendor inputs by the customer which amount to search criteria, 10:1-10 targeting/filtering based on matching parameters of the inventive to parameters of the member, 11:48-62 filtered/targeted based on time/date and location accessed and “known preferences on the member”, 23:54-67 “display requirements…stated interests…”, 38:1-12 filtered based on category ). Regardless, Meyer discloses that at the time of the invention (and/or before the effective filing date of the claimed invention), it was known to automatically link the consumer with, and select for presenting to the consumer, benefits from a group of benefits offered by an enabling organization with which they are not affiliated (col 24 lns 9-17 & lns 27-32, col 30 lns 25-59, col 17 lns 15-38). Meyer suggests that in some embodiments linking/selecting is limited to providing benefits offered by an enabling organization with which they are affiliated, whereas in other embodiments it may be advantageous to drop this limitation and select/display benefits by an enabling organization with which they are not affiliated (col 24 lns 9-17 & lns 27-32, col 30 lns 25-59, col 17 lns 15-38). Meyer suggests this is advantageous because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits that they could obtain (e.g., those that may immediately available to the consumer as well as those that may simply require the user to join an organization), because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and because it benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15). Therefore, it would have been obvious to modify the method and system of Baker to link/select benefits from a group of benefits offered by an enabling organization with which they are not affiliated (e.g., the second set of benefits associated with the second enabling organization already disclosed by Baker) for these reasons taught/suggested by Meyer. Because Baker already discloses selecting benefits based on analyzed search results and location, the combination of teachings/references here results, as would be apparent to a PHOSITA, in selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and that delivers a data package based on the first and second subset of benefits. 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) to Baker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.

Applicant further argues that “the cited references do not teach or suggest "receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization" as recited in the amended claim 1….Meyer merely discloses that a non-member of an external membership organization has opportunity to sign up with the external membership organization as a new member, but does not disclose how the incentive system in Meyer can serve as a referral intermediary to help on the sign-up process with the external membership organization. Note that the sign-up process related to FIG. 6 and FIG. 7 of Meyer are for signing up a member of the incentive system itself, as shown in FIG. 1, not for signing up a member of the external membership organization, such that the incentive system serves as a referral intermediary. As such, Meyer does not teach or suggest that receiving from the consumer an input indicating a desire to become affiliated with the external membership organization; and transmitting a message to the external membership organization requesting that the consumer be affiliated with the external membership organization”.
Examiner respectfully disagrees. Meyer explicitly states that  “when an incentive is part of a promotion run by an external membership organization, an additional feature of the invention is the adding of members to the organization as part of running the promotion…when the consumer tried to…clip such an incentive…if they are not a member of the membership organization, the membership organization has the opportunity to ask the consumer to sign up. When the sign up process is over, the membership organization process returns to the SRVPRVD code whether the consumer has become of member…the advantage here is that the external membership organization has the opportunity of automatically signing up new members in the process of running a promotional campaign” (30:22-59). Clearly, the process of adding the new members by having them sign up requires asking them if they would like to become affiliated, and that this occurs when the user interacts with the system (e.g., when the user tries to clip a benefit). Because the customer is asked whether they would like to become affiliated (i.e., sign up), the system clearly would receive “from the consumer an input indicating a desire to become affiliated with the external membership organization” in the instance where the consumer does want to sign up. Otherwise, why would they even ask them. Meyer further explains that clipping and “if sign-up for membership is required during the clipping, this, too, occurs without the user needing to leave the context by a separate window popping up” (45:20-32). Meyer further suggests in 37:30-36 that information is asked of the member by the system, and it may be externally validated. Per the combination of 30:22-59 and 45:20-32, it is clear that the user may be asked whether they would like to sign up via windows provided by the system, that user may be signed up with the external membership organization at least in part via the user interacting with the system’s interfaces, and that ultimately the membership organization itself obtains information in order to sign-up the customer because it sends a response back to the system when the user is signed up. As such, an information message is necessarily transmitted from the system to the enabling organization “indicating” the user’s desire to become affiliated with them. This corresponds to a broadest reasonable interpretation of “transmitting a message to the external membership organization requesting that the consumer be affiliated with the external membership organization”. Examiner notes that this is a reasonable interpretation because it is consistent with Applicant’s own disclosure in paragraph [0044] (as published), which is the only location describing the signing up of the customer. This paragraph at most states that “the system sends a message to that enabling organization indicating the user’s desire”, as such, some message that in any  way “indicates” a user’s desire to become affiliated amounts to “transmitting a message…requesting that the consumer be affiliated with the…organization”. If this interpretation were not reasonable, Applicant’s claims would comprise new matter and would lose all priority benefits, as the first recitation of “requesting that the consumer be affiliated” occurs in the instant Application. 

In an effort the expedite prosecution, Examiner notes that prior art reference Brody (cited at the end of this action and not relied upon) discloses a system where customers may view benefits associated with enabling organizations to which they are not affiliated (e.g., benefits that cardholders of cards associated with an organization would receive, wherein the customer is not currently a cardholder) and wherein the user can make a selection to indicate their desire to become affiliated with the organization (e.g., apply button) and wherein in response to receiving this indication the platform (acting as a referrer) transmits a message to the external membership organization requesting that the consumer be affiliated with the external membership organization (see Fig 4 tag 138 and [0075]-[0078] and [0069]).







Priority

	The instant application has a filing date of January 28, 2021, and June 17, 2019, and claims priority as a continuation (CON) of application 16/442,693 (filed on June 17, 2019), which claims priority as a CON of application # 15/256,919 (filed on September 6, 2016), which claims priority as a CON of application # 14/499,960 (filed on September 29, 2014), which claims priority as a CON of application # 13/167,526 (filed on June 23, 2011), which claims for the benefit of prior-filed provisional application # 61/437,097 (filed on January 28, 2011).
These claim(s) contains subject matter which was not described in the provisional application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the provisional application was filed, had possession of the claimed invention. The provisional application never discloses at least
“receiving first search results generated by a search engine in response to a first search query submitted by the first user through a first user device…selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer” (claims 1 and 11)
“receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization” (claims 1 and 11)

There was no discussion regarding these features, or any suggestion that such features were envisioned in the provisional Application 61/437.097. The first mention of these features was in Application 13/167,526, which was filed on June 23, 2011. Claims 1-7, 9-17, 19, and 20  are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one of the priority documents. Claims 1-7, 9-17, 19, and 20  are therefore entitled only to the filing date of Application 13/167,526 (June 23, 2011).


Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.



Claim Interpretation

	Claims 1 and 11 recite "receiving first search results generated by a search engine in response to a first search query submitted by the consumer user through a consumer device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraph [0038] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s disclosure mentions search engines accessible via the internet that provide “conventional search results” and/or “traditional search engines” in paragraph [0049] of Applicant’s published disclosure, the instant claims are not limited to internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0049] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0051] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) “when the user accesses a compatible search engine (e.g., a search engine accessible via a public network…” and  provide “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0051] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-7, 9-17, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application) and claims 1-13 of U.S. Patent No. 5,864,822  in view of in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005) (hereinafter "Meyer”) and/or in view of Subbarao et al. (U.S. PG Pub No. 20120078755, March 29, 2012 - hereinafter "Subbarao”) and/or in view of Chow et al. (U.S. PG Pub No. 2010/0057586, March 4, 2010 - hereinafter "Chow”) and/or in view of Moss et al. (U.S. Patent No. 7,953,631 May 31, 2011 - hereinafter "Moss”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

With respect to claims 1-7, 9-17, 19, and 20, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-7, 9-17, 19, and 20 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Meyer and/or Subbarao and/or Chow and/or Moss for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of U.S. Patent No. 6,266,648 and/or U.S. Patent No. 5,864,822 with respective teaching of Meyer and/or Subbarao and/or Chow and/or Moss to arrive at each of claims1-7, 9-17, 19, and 20 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims1-7, 9-17, 19, and 20). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity. 







Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 4-6, 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), while claim(s) 11-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps; 
receiving an identity of a first and a second enabling organization from an affiliate; 
receiving from a consumer a consumer information and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization; 
automatically linking the consumer with a first set of benefits from a first group of benefits offered by the first enabling organization based on the consumer information; 
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer information; 
receiving first search results in response to a first search query submitted by the consumer
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and a location of the consumer and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer; 
delivering a first data package to the consumer based on the selected first subset of benefits, the selected second subset of benefits, and the analyzed first search results
receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; 
and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization

These steps, under its broadest reasonable interpretation, describe or set-forth identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), providing them with an ordered/ranked list of these benefits amounts to (at least), receiving input indicating a desire to become affiliated with an organization, and transmitting a message to the organization requesting that the consumer be affiliated with them amounts to advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented” (claim 1)
“system comprising one or more processors configured to” (claim 11)
“first search results generated by a search engine “ (claims 1 and 11)
“a first search query submitted by the first user through a consumer device” (claims 1 and 11)
“deliver a first data package to the consumer device” (claims 1 and 11)

The requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) “system comprising one or more processors configured to” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “first search results generated by a search engine “ (claims 1 and 11) and/or “a first search query submitted by the first user through a first user device” (claims 1 and 11) and/or “deliver a first data package to the first user device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where searches are performed using computers/engines and information viewed by devices. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 4-6, 8-10, 14-16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6, 8-10, 14-16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) “system comprising one or more processors configured to” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “first search results generated by a search engine “ (claims 1 and 11) and/or “a first search query submitted by the first user through a first user device” (claims 1 and 11) and/or “deliver a first data package to the first user device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 4-6, 8-10, 14-16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6, 8-10, 14-16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001 - hereinafter "Baker”)   in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)

With respect to claims 1 and 11, Baker teaches a computer-implemented method and system comprising one or more processors configured to ;
receiving an identity of a first and a second enabling organization from an affiliate; ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affilaited, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
receiving from a consumer a consumer information (2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…”, 3:20-25 “storing in a memory…consumer information…consumer identification and consumer interest data”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary… user would be prompted to provide data relating to the type of product the consumer wished to buy”, 10:1-2 “directly query the system regarding benefits”)
and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization;  ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
automatically linking the consumer with a first set of benefits from a first group of benefits offered by the first enabling organization based on the consumer information (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and a location of the consumer (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements and/or temporal redemption requirements and/or other limits/conditions per 5:36-42 “detailed information provided for each benefit…which permits the CPU to determine whether a particular benefit may be of use to a particular consumer…geographic locations where a particular benefit may be available” & 6:35-46 “whether…have some potential usefulness…geographic locations of benefit availability”) to select a subset of benefits from at least one of the first set of benefits, 8:25-52, see also 7:40-54 “departure locations…geographic area to which the consumer was willing to make his purchase” (both are “a location of the consumer”)
delivering a first data package to the consumer device based on the selected first subset of benefits and the analyzed first search results (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”)
Baker does not appear to disclose,
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer information
and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer;
delivering the first data package based on the selected second subset of benefits
receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; 
and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
automatically linking the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization based on the consumer information (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and the location of the consumer; (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are retrieved based on analyzed search results and location - the modification of Baker (which discloses selecting benefits based on analyzed search result and location) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
delivering a first data package to the first user device based on the selected second subset of benefits (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the first subset of beneifts selected for display for the user may include benefits (e.g., a “second benefit”) from a set of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization; and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization (30:22-59  “when an incentive is part of a promotion run by an external membership organization, an additional feature of the invention is the adding of members to the organization as part of running the promotion…when the consumer tried to…clip such an incentive…if they are not a member of the membership organization, the membership organization has the opportunity to ask the consumer to sign up. When the sign up process is over, the membership organization process returns to the SRVPRVD code whether the consumer has become of member…the advantage here is that the external membership organization has the opportunity of automatically signing up new members in the process of running a promotional campaign”. Clearly, the process of adding the new members by having them sign up requires asking them if they would like to become affiliated, and that this occurs when the user interacts with the system (e.g., when the user tries to clip a benefit). Because the customer is asked whether they would like to become affiliated (i.e., sign up), the system clearly would receive “from the consumer an input indicating a desire to become affiliated with the external membership organization” in the instance where the consumer does want to sign up. Otherwise, why would they even ask them. Meyer further explains that “if sign-up for membership is required during the clipping, this, too, occurs without the user needing to leave the context by a separate window popping up” (45:20-32). Meyer further suggests in 37:30-36 that information is asked of the member by the system, and it may be externally validated. Per the combination of 30:22-59 and 45:20-32, it is clear that the user may be asked whether they would like to sign up via windows provided by the system, that user may be signed up with the external membership organization at least in part via the user interacting with the system’s interfaces, and that ultimately the membership organization itself obtains information in order to sign-up the customer because it sends a response back to the system when the user is signed up. As such, an information message is necessarily transmitted from the system to the enabling organization “indicating” the user’s desire to become affiliated with them. This corresponds to a broadest reasonable interpretation of “transmitting a message to the external membership organization requesting that the consumer be affiliated with the external membership organization” consistent with paragraph [0044] of Applicant’s own specification)

Meyer suggests that in some embodiments linking/selecting is limited to providing benefits offered by an enabling organization with which they are affiliated, whereas in other embodiments it may be advantageous to drop this limitation and select/display benefits by an enabling organization with which they are not affiliated (col 24 lns 9-17 & lns 27-32, col 30 lns 25-59, col 17 lns 15-38). Meyer suggests this is advantageous because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits that they could obtain (e.g., those that may immediately available to the consumer as well as those that may simply require the user to join an organization), because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and because it benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15). 
Therefore, it would have been obvious to modify the method and system of Baker to link/select benefits from a group of benefits offered by an enabling organization with which they are not affiliated (e.g., the second set of benefits associated with the second enabling organization already disclosed by Baker)as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members. Because Baker already discloses selecting benefits based on analyzed search results and location, the combination of teachings/references here results, as would be apparent to a PHOSITA, in selecting a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and that delivers a data package based on the first and second subset of benefits. 
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) to Baker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.
Meyer illustrates that it is advantageous to include receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization, and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization, because it can help to recruit new members which benefits the enabling organizations (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include receiving from the consumer an input indicating a desire to become affiliated with the second enabling organization, and transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization, as taught by Meyer, because it can help to recruit new members which benefits the enabling organizations.

In an effort the expedite prosecution, Examiner notes that prior art reference Brody (cited at the end of this action and not relied upon) discloses a system where customers may view benefits associated with enabling organizations to which they are not affiliated (e.g., benefits that cardholders of cards associated with an organization would receive, wherein the customer is not currently a cardholder) and wherein the user can make a selection to indicate their desire to become affiliated with the organization (e.g., apply button) and wherein in response to receiving this indication the platform (acting as a referrer) transmits a message to the external membership organization requesting that the consumer be affiliated with the external membership organization (see Fig 4 tag 138 and [0075]-[0078] and [0069]).


With respect to claims 4 and 14, Baker teaches the method of claim 1 and the system of claim 11;
further comprising: automatically delinking the consumer from one of the benefits of either the first or second set of benefits (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updated (e.g., when new promotions are associated with an affiliated enabling organization or where an affiliates status changes) the system automatically links the first user with a second set of benefits by amending (i.e., “updating…by amending”) the linking between the first user and the first set of benefits (e.g., changing the first set to include a new benefit) and would also result in delinking, 10:14-17 “benefit correlation information…updated regularly”)
Although Baker does not appear to explicitly discuss the details of “delinking”, neither do any of Applicant’s priority documents. However, Baker discloses that a user may periodically perform a plurality of searches using their device (10:59-67 & 11:1-20), and that the user linkages with available benefits are regularly updated. It therefore follows that the system may amend a user’s linkages with benefits (e.g., automatically delinking the consumer from one of the benefits of either the first or second set of benefits by amending the linking between the consumer and either the first or second set of benefits – such as when benefits expire – the system would “delink” . This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure. 
	

With respect to claims 5 and 15, Baker teaches the method of claim 4 and the system of claim 14,
automatically forming a link between the consumer and another benefit from the first group of benefits (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updates (e.g., when new promotions are associated with an affiliated enabling organization or benefits expire) the system automatically forms new links or “delinks” the consumer with benefits)

	This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure. 


Examiner notes that Subbarao (cited below) also discloses that the user linkages with available benefits are regularly updated ([0052] “update personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…updating module will update the promotions relating to the Amex membership”, [0040] “promotions specific to the registered users such as user 102 may be updated”, [0009] “updates the server at regular time intervals”, [0082] “reclusively interacts…to extract updated promotions”) and that benefits associated with enabling organizations may expire ([0040] “validity date of the promotion”) and that new benefits associated with enabling organizations may periodically be added ([0028]-[0029], [0082] “reclusively interacts…to extract updated promotions”, [0006]). This updating occurs reclusively/periodically, and therefore could occur after any number of previous searches. This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure. 



	Claims 2, 6, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of  Meyer, as applied to claims 1 and 11 above, and further in view of Subbarao et al. (U.S. PG Pub No. 20120078755, March 29, 2012 - hereinafter "Subbarao”) 


With respect to claims 2 and 12, Baker and Meyer teach the method of claim 1 and the system of claim 11. Baker discloses
wherein the first data package causes the first user device to display the first search results (7:24-30 “in a list formatted… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives” – per combination with Meyer as discussed above the list may include a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated and therefore may include benefits in either the first or second subset of benefits )

Examiner notes Meyer also discloses this limitation (col 9 lns 35-39 & col 10 lns 10-19, col 17 lns 15-38, col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)

Baker does not appear to disclose,
wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits
However, Subbarao teaches receiving an identity of a first enabling organization from a consumer ([0027] receiving personal details such as user affiliates with various banks/membership programs/organizations received via activity assistant through browser application, [0092]), automatically linking the consumer with a first set of benefits from a first group of benefits based on the identity of the first enabling organization; ([0040] “promotions specific to the registered user…may be updated” – therefore association may be stored before query/results, [0052] “personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…” therefore a link between the user and the benefits associated with the user’s affiliated enabling organization is made,  [0084]-[0086], [0099], [0035] & [0042] stored), receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; ([0053], [0008] search results necessarily generated/received so that they may be tagged (when appropriate), [0026] functionality of a search engine is well known, [0035] search results produced by search engine and displayed in browser), analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results ([0053] “search results identified by the search engine based on the keyword-based search query are used…to identify any corresponding readable available promotions”, [0056], [0046] & [0048]-[0049] targeting module (part of activity assistant) automatically analyzes the user’s online tracked activity (e.g., search results activity such as viewing products on a comparison website and or search results themselves) to determines benefits (i.e., “a first subset of benefits”) applicable to the search results (e.g., products, search results – see in [0049] “tagging a search result”) as well as the user’s affiliation with the first enabling organization – therefore the system determines the first subset from the first set of benefits, [0084]-[0086], [0099], [0035]), and delivering a first data package to the first user device based on the selected first subset of benefits and the analyzed first search results ([0008], [0035] search results are tagged (i.e. a message is displayed) to inform consumer of an available benefit in the selected subset (therefore a first data package is delivered to the first user device) based on the analyzed search results, [0054], [0099]). Subbarao further teaches
wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, ([0035] search results are tagged (i.e. a message is displayed) to inform consumer of an available benefit in the selected subset (therefore a first data package is delivered to the first user device) based on the analyzed search results, [0054] search results (i.e. query results) annotated to display icon adjacent to applicable results, [0049], CLAIM 18 “icon", FIG 5 tag 502)
each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in the first subset of benefits ([0033]-[0035] mouse over "selection” provides information associated with available benefit, [0040], Fig 3 tag 302 “offer details link” and/or mouse over activation – as discussed above in claims 1 and 11, the combination of Baker and Meyer teach search results including a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated)
Subbarao suggests it is advantageous to include wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits, because doing so can help make the consumer aware of available benefits by attracting their attention  ([0035] & [0054] & [0049])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits, as taught by Subbarao, because doing so can help make the consumer aware of available benefits by attracting their attention.

With respect to claims 6 and 16, Baker, Meyer, and Subbarao teach the method of claim 2 and the system of claim 12;
	Although Baker does not appear to explicitly discuss the details of subsequent/second searches performed using the system, and therefore does not discuss in detail sending updated benefits based on subsequent/second searches, neither do any of Applicant’s priority documents. However, Baker/Subbarao does suggest/teach and/or render obvious these functions/steps to a PHOSITA at as degree commensurate with Applicant’s priority documents. 
	For example, Baker suggests that a user may perform a plurality of searches (and associated generation of search results) (8:14-29 & 10:59-67 periodic searching for benefits and generation of assocaited results). Subbarao also suggests that a user may perform a plurality of searches (and associated generation of search results) ([0006] “various activities while shopping online…the various activities may include…searching”, [0008], [0053] “search engine, such as google…search results based on the”, [0052] “browsing history”). As discussed above with respect to claims 4 and 14, Baker/Subbarao teaches/suggests periodic updating a user’s associated benefits from a first set of benefits to a second set of benefits (e.g., based on benefits having expired and/or based on updated affiliation status and/or based on new benefits input into the system associated with one of the user’s affiliated enabling organizations). This updating occurs reclusively/periodically, and therefore could occur after any number of previous searches. As discussed above with respect to claims 1 and 11, Baker teaches receiving search results generated by the search engine in response to queries submitted by the consumer through the consumer device, analyzing the search results and selecting a subset of benefits from the user’s associated set of benefits based on the analyzed second search results, and delivering a data package to the first user device based on the selected subset of benefits and the received search results (see citations at claims 1 and 11 above). This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure.
	Therefore, although not explicitly stated (and therefore not anticipating the claim language), it would have been obvious to one of ordinary skill in the art at the time the invention in light of the combination of citations above that Baker alone and/or in combination with Subbarao teaches/suggests adding new links to newly added benefits (e.g., “another benefit” in the first group of benefits) during periodic updates (e.g., based on new benefits input into the system and/or based on updated affiliation status – which may occur after a previous search) and receiving search results generated by the search engine in response to queries (e.g., a subsequent query) submitted by the first user through the first user device, analyzing the search results and selecting a subset of benefits from the user’s associated set of benefits based on the analyzed second search results (e.g., the newly added “another benefit” depending on the nature of the search/results) and delivering a data package to the first user device based on the selected subset of benefits (e.g., the “another benefit”) and the received search results. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention that Baker alone and/or in combination with Subbarao teaches/suggests “receiving second search results generated by the search engine in response to a second search query submitted by the consumer through the consumer device; analyzing the second search results and selecting a third subset of benefits based on the analyzed second search results, wherein the third subset of benefits is from the first group of benefits; and 28BAKO1 004 C4 delivering a second data package to the consumer device based on the selected third subset of benefits and the received second search results”. Furthermore, the claimed invention is merely a combination of old elements (e.g., adding new benefits and searching and providing targeted results/benefits), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 7 and 17, Baker, Mayer, and Subbarao teach the method of claim 6 and the system of claim 16. Baker does not appear to disclose,
wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits
However, teaches
wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, ([0035] all search results (e.g., second, third, etc.) may be tagged to inform consumer of an available benefit in the selected subset (therefore a first/second/third data package may be delivered to the first user device) based on the analyzed search results, [0054] search results (i.e. query results) annotated to display icon adjacent to applicable results, [0049], CLAIM 18 “icon", FIG 5 tag 502)
each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits ([0033]-[0035] mouse over "selection” provides information associated with available benefit, [0040], Fig 3 tag 302 “offer details link” and/or mouse over activation)
Subbarao suggests it is advantageous to include wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits, because doing so can help make the consumer aware of available benefits by attracting their attention  ([0035] & [0054] & [0049])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits, as taught by Subbarao, because doing so can help make the consumer aware of available benefits by attracting their attention.



	Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of  Meyer in view of Subbarao, as applied to claims 2 and 12 above, and further in view of Moss et al. (U.S. Patent No. 7,953,631 May 31, 2011 - hereinafter "Moss”)

With respect to claims 3 and 13, Baker, Meyer, and Subbarao teaches the method of claim 2 and the system of claim 12. Baker discloses
wherein a first portion of the information identifying the one or more of the benefits is provided by the first enabling organization and is displayed in a first format, (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer” - offer information may be received from enabling organizations and/or merchants and the information (which inherently includes a first portion of the information) is inherently displayed in a first format))

Examiner notes Subbarao further discloses this limitation

Baker does not appear to disclose,
wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format
However, Moss discloses
wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format (2:5-31 color/highlighting/background/location of the information (i.e., the format) may be different for information from different organizations in the search results)
Moss suggests it is advantageous to include wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format, because doing so enable organizations to visually differentiate their information/listings (e.g., offers) which may help their information stand out or attract attention  (2:5-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of information in the method and system of Baker in view of Meyer in view of Subbarao to include wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format, as taught by Moss, because doing so enable organizations to visually differentiate their information/listings (e.g., offers) which may help their information stand out or attract attention.

	

	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of Meyer, as applied to claims 1 and 11 above, and further in view of Chow et al. (U.S. PG Pub No. 2010/0057586, March 4, 2010 - hereinafter "Chow”)

With respect to claims 9 and 19, Baker teaches the method of claim 1 and the system of claim 11;
	
comprising: receiving information linking the first enabling organization with a new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations (e.g., when new promotions are associated with an affiliated enabling organization ))
automatically linking the first user with a modified first set of benefits by amending the linking between the consumer and the first set of benefits, wherein the modified first set of benefits includes the new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated”)
Examiner notes Subbarao also discloses these limitations.

Although Baker does not appear to explicitly discuss the details of receiving new benefits or amending links with benefits after delivering the first data package, neither do any of Applicant’s priority documents, and Baker does suggest/teach and/or render obvious these functions/steps to a PHOSITA to a degree consistent with Applicant’s own disclosure (e.g., because Baker generally discloses that searches may be periodically performed/updated as well as all of the correlation information). 

Baker does not appear to disclose,
receiving information from a user linking the first enabling organization with a new first benefit
However, Chow discloses
receiving information from a user linking the first enabling organization with a new first benefit (Fig 22I & Fig 22F & [0457] users of the system may upload benefit/offer information to the system, the offers may be limited to user’s having affiliations with a provider of the benefit per [0301] & [0305])
Chow suggests it is advantageous to include receiving information from a user linking the first enabling organization with a new first benefit, because doing so can ensure customer’s have access to up-to-date offers, can create a community of willing consumers who help one another stay informed about available offers, increase transparency between users about the available offers, and create an additional efficient mechanism for the system to obtain offer information ([0457] & [0305]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker to include receiving information from a user linking the first enabling organization with a new first benefit, as taught by Chow, because doing so could2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendmentcould ensure create an additional efficient mechanism for the system to obtain offer information and/or because doing so could ensure customers have access to up-to-date offers, can create a community of willing consumers who help one another stay informed about available offers, and increase transparency between users about the available offers.
Furthermore, the claimed invention is merely a combination of old elements (e.g., ways to obtain offer information), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would could2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendmentcould ensure create an additional efficient mechanism for the system to obtain offer information and/or create a community of willing consumers who help one another stay informed about available offers, and/or increase transparency between users about the available offers.

With respect to claims 10 and 20, Baker, Meyer, and Chow teach the method of claim 9 and the system of claim 19. Baker further teaches
wherein the amending comprises automatically delinking the consumer from one of the benefits of the first set of benefits and automatically forming a link between the consumer and the new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updates (e.g., when new promotions are associated with an affiliated enabling organization or benefits expire) the system automatically forms new links or “delinks” the consumer with benefits)
Although Baker does not appear to explicitly discuss the details of delinking, or doing so responsive to a user linking a new benefit with the first enabling organization, neither do any of Applicant’s priority documents, and Baker does suggest/teach and/or render obvious these functions/steps to a PHOSITA to a degree commensurate with Applicant’s own disclosure. 
	
Examiner notes that Subbarao (cited below) also discloses that the user linkages with available benefits are regularly updated ([0052] “update personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…updating module will update the promotions relating to the Amex membership”, [0040] “promotions specific to the registered users such as user 102 may be updated”, [0009] “updates the server at regular time intervals”, [0082] “reclusively interacts…to extract updated promotions”) and that benefits associated with enabling organizations may expire ([0040] “validity date of the promotion”) and that new benefits associated with enabling organizations may periodically be added ([0028]-[0029], [0082] “reclusively interacts…to extract updated promotions”, [0006]). This updating occurs reclusively/periodically, and therefore could occur after any number of previous searches. This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure.



Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Agranoff et al. (U.S. PG Pub No. 2009/0210392, August 20, 2009) teaches analyzing search query and providing search results and downloaded software application to append reward icons to search results to indicate availability of a reward

Brody et al. (U.S. PG Pub No. 2002/0077964, June 20, 2002) teaches a system where customers may view benefits associated with enabling organizations to which they are not affiliated (e.g., benefits that cardholders of cards associated with an organization would receive, wherein the customer is not currently a cardholder) and wherein the user can make a selection to indicate their desire to become affiliated with the organization (e.g., apply button) and wherein in response to receiving this indication the platform (acting as a referrer) transmits a message to the external membership organization requesting that the consumer be affiliated with the external membership organization (see Fig 4 tag 138 and [0075]-[0078] and [0069]).

Masri (U.S. PG Pub No. 2011/0071895 March 24, 2011) teaches an app that lets users search for benefits/coupons based on location and other search criteria and wherein the user can view lists of benefits/coupons from loyalty programs to which they are affiliated as well as those to which they are not affiliated and they have the option of signing up to the other programs. Also mentions displaying user reviews along with the benefits and displaying benefit results in different colors based on membership status.

Deals Plus (retrieved using Internet Archive Wayback Machine on or before March 1, 2010 – http://dealspl.us/info/about)

“FatWallet 2006” (FatWallet.com "Hot Deals” forum – “4 Fandango Movie Tickets for Each of your AMEX Cards NY” – posted September 13, 2006 - http://www.fatwallet.com/forums/hot-deals/652507/) – teaches an online platform/system for receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations ("real nice" - pcikleps, "great deal...but no participating theaters in Memphis" - wfay, etc.)

Katzin et al. (U.S. PG Pub No. 2012/0158589, June 21, 2012) teaches appending search results with indications of available benefits and presenting reviews information along with indication of available benefit and a second mode ([0134], [0130])

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621